
	

114 HR 5338 : Checkpoint Optimization and Efficiency Act of 2016
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5338
		IN THE SENATE OF THE UNITED STATES
		June 8, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To reduce passenger wait times at airports, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Checkpoint Optimization and Efficiency Act of 2016. 2.Sense of CongressIt is the sense of Congress that airport checkpoint wait times should not take priority over the security of the Nation’s aviation system.
		3.Enhanced staffing allocation model
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall complete an assessment of the Administration’s staffing allocation model to determine the necessary staffing positions at all airports in the United States at which the Administration operates passenger checkpoints.
 (b)Appropriate staffingThe staffing allocation model described in subsection (a) shall be based on necessary staffing levels to maintain minimal passenger wait times and maximum security effectiveness.
 (c)Additional resourcesIn assessing necessary staffing for minimal passenger wait times and maximum security effectiveness referred to in subsection (b), the Administrator of the Transportation Security Administration shall include the use of canine explosives detection teams and technology to assist screeners conducting security checks.
 (d)TransparencyThe Administrator of the Transportation Security Administration shall share with aviation security stakeholders the staffing allocation model described in subsection (a), as appropriate.
 (e)Exchange of informationThe Administrator of the Transportation Security Administration shall require each Federal Security Director to engage on a regular basis with the appropriate aviation security stakeholders to exchange information regarding airport operations, including security operations.
 (f)GAO reviewNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall review the staffing allocation model described in subsection (a) and report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the results of such review.
			4.Effective utilization of staffing resources
 (a)In generalTo the greatest extent practicable, the Administrator of the Transportation Security Administration shall direct that Transportation Security Officers with appropriate certifications and training are assigned to passenger and baggage security screening functions and that other Administration personnel who may not have certification and training to screen passengers or baggage are utilized for tasks not directly related to security screening, including restocking bins and providing instructions and support to passengers in security lines.
 (b)Assessment and reassignmentThe Administrator of the Transportation Security Administration shall conduct an assessment of headquarters personnel and reassign appropriate personnel to assist with airport security screening activities on a permanent or temporary basis, as appropriate.
			5.TSA staffing and resource allocation
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall take the following actions:
 (1)Utilize the Administration’s Behavior Detection Officers for passenger and baggage security screening, including the verification of traveler documents, particularly at designated PreCheck lanes to ensure that such lanes are operational for use and maximum efficiency.
 (2)Make every practicable effort to grant additional flexibility and authority to Federal Security Directors in matters related to checkpoint and checked baggage staffing allocation and employee overtime in furtherance of maintaining minimal passenger wait times and maximum security effectiveness.
 (3)Disseminate to aviation security stakeholders and appropriate Administration personnel a list of checkpoint optimization best practices.
 (4)Expand efforts to increase the public’s participation in the Administration’s PreCheck program, including deploying Administration-approved ready-to-market private sector solutions and offering secure online and mobile enrollment opportunities.
 (5)Request the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49, United States Code) provide recommendations on best practices for checkpoint security operations optimization.
 (b)Staffing advisory coordinationNot later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall—
 (1)direct each Federal Security Director to coordinate local representatives of aviation security stakeholders to establish a staffing advisory working group at each airport at which the Administration oversees or performs passenger security screening to provide recommendations to the Administrator on Transportation Security Officer staffing numbers, for such airport; and
 (2)certify to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that such staffing advisory working groups have been established.
 (c)ReportingNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall—
 (1)report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate regarding how the Administration’s Passenger Screening Canine assets may be deployed and utilized for maximum efficiency to mitigate risk and optimize checkpoint operations; and
 (2)report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the Administration’s Credential Authentication Technology Assessment program and how deployment of such program might optimize checkpoint operations.
 6.Aviation security stakeholders definedFor purposes of this Act, the term aviation security stakeholders shall mean, at a minimum, air carriers, airport operators, and labor organizations representing Transportation Security Officers or, where applicable, contract screeners.
 7.Rule of constructionNothing in this Act may be construed as authorizing or directing the Administrator of the Transportation Security Administration to prioritize reducing wait times over security effectiveness.
		
	Passed the House of Representatives June 7, 2016.Karen L. Haas,Clerk
